PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/299,062
Filing Date: 11 Mar 2019
Appellant(s): NVIDIA Corporation



__________________
Andrew M. Launder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Newly referenced Non-Patent Literature Documents
On pages 6 and 8, Appellant has cited a number of new references in support of their arguments.  However, these documents have not been timely presented.  Firstly, as per MPEP § 609.05(c), documents submitted as evidence may be considered by the Examiner if timely presented.  The cited documents have not been timely presented as they have been referenced after a final rejection.  Furthermore, as per MPEP § 1206 “other evidence” may be admitted if the Examiner determines that the other evidence overcomes all rejections under appeal AND that a showing of good and sufficient reasons why the other evidence is necessary and was not earlier presented has been made.  Appellant has not made a showing of good and sufficient reasons why the other evidence is necessary and was not earlier presented.  Finally, Appellant has not provided these documents to the Examiner.  Appellant has only referenced these non-patent literature documents without actually providing the documents to the Examiner.  Therefore, because the documents were not timely presented and have not been provided by the Appellant, these documents have not been considered by the Examiner.

Rejection of claims 1-20 under 35 U.S.C. 112(a), Written Description
	Regarding the rejection of claims 1-20 under 35 U.S.C. 112(a), Appellant argues that their “specification describes, at length, each and every aspect necessary to reasonably convey to one skilled in the art that Appellant had possession of the invention claimed in claim 1”.  More specifically, Appellant contends that the specification discloses a neural network and broad structural components that are sufficient to case the neural network to be trainable and generate reproducible outcomes and sufficient description of how to leverage the broad structural components to train the neural network.  Appellant cites paragraphs 0033, 0043-0050, and 0062-0067 of their specification as providing the disclosure of the “broad structural components” and the sufficient description of how to leverage the broad structural components to train the neural network.  
The Examiner respectfully disagrees.  It is the Examiner position that the Appellants specification fails to disclose any information on how the neural network is trained – other than to describe what data is used in training the neural network (i.e. the simulated images from the urban driving simulator).
Firstly, regarding Appellants contention that paragraphs 0033, 0043-0050, and 0062-0067 describe how the neural network is trained (see page 5 of the Appellant’s Appeal Brief), the Examiner respectfully disagrees that these paragraphs describe the information necessary to show that Appellant had possession of the ability to train “a neural network to predict an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene”.  Paragraph 0033 merely discloses:
“…the image refinement layer 214 can be trained to perform the refinement in a more efficient manner. In an embodiment, the image refinement layer 214 is trained using realistic synthetic data produced by an urban driving simulator. In an embodiment, the urban driving simulator can simulate various configurations of image sources to produce various left views, center views, and right views. In an embodiment, the urban driving simulator can simulate various ground truth panoramic videos for the various configurations of left views, center views, and right views. In an embodiment, training data can be formed utilizing various configurations of left views, center views, right views, and the corresponding ground truth panoramic videos formed for the various configurations, to train the image refinement layer 214.”
	This paragraph merely discloses the data used in training the neural network – not how this data is used to train the neural network.  It is the Examiner’s position that it is known in the art to train a neural network.  However, it is not known in the art train a neural network in the manner as claimed – i.e. “training a neural network to predict an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene..”
	In paragraphs 0043-0050, Appellant only appears to be discussing how the intermediate image is generated, not how the neural network is trained.  The only section that discusses the training of the neural network occurs in paragraph 0049, and states:
“Additionally, in an embodiment, the network can be trained utilizing realistic synthetic data produced by an urban driving simulator.”
	This sentence does not provide any detail on how the synthetic data from the urban driving simulator is used to train “a neural network to predict an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene”.  
	Similarly, in paragraphs 0062-0067, Appellant only appears to be discussing how the intermediate image is generated, not how the neural network is trained.  The only section that discusses the training of the neural network occurs in paragraph 0065, and states:
“In an embodiment, the transitional video is produced by a neural network that is been25 trained to produce such an interpolation. In an embodiment, the training data is acquired by use of the simulator that includes a plurality of virtual cameras between simulated cameras that represent the actual cameras in the system. In an embodiment, footage from the virtual cameras represents the intermediate views, and slices from the virtual cameras are used to generate ground truth transitional videos that are provided to the neural network for training.”
	This section does not provide any detail on how the training data from the urban driving simulator is used to train “a neural network to predict an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene”.  Again, it only seems to disclose that simulated image data is used to train the neural network without actually disclose how these simulated image data are used to train the neural network in the claimed manner.
In fact, in what appears to be an academic paper directed to this patent application published by applicant (NVDIA) and all of the inventors (plus one additional author) on July 31, 2019, appears to support the Examiner’s contention that the present application’s specification does not provide enough written description support to show possession.  This document titled “Video Stitching for Linear Camera Arrays”, cited by the Examiner in the PTO-892 of July 14, 2021, appears to be very similar to the present application.  It includes a whole section dedicated to how the neural network is trained.  See Section 3.3 which provides a very specific discussion on how the training dataset is captured and how the pushbroom interpolation network is trained by optimizing loss functions including: (1) content loss, (2) perceptual loss, and (3) temporal warping loss – with a very specific way each of these are computed.  Appellant’s specification includes no such discussion.  
	Additionally, Appellant argues on page 6 of their Appeal Brief that they are not required to convey flow charts or source code listings to show written description because writing the code is within the skill of the art.  The Examiner agrees with Appellant’s assertion that they are not required to convey flow charts or source code to convey possession.  However, as per MPEP § 2161.01(I): “…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
	Therefore, if this training of the neural network is implement using computer code, as implied by Appellant, applicant must explain in sufficient detail how the functions are carried out by reciting the steps/procedure taken to perform the function.  Appellant has not described any steps/procedure on how the neural network is trained “to predict an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene”.  Furthermore, as per MPEP § 2161.01(I): “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”.  Thus, Appellant must disclose how the inventor intends to achieve the claimed function of training the neural network to “to predict an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene”.  As noted above, Appellant only appears to disclose using simulated images from an urban driving simulator to train the neural network, but does not disclose the steps/procedures used in training the neural network with the simulated images from the urban driving simulator.
	Finally, Appellant argues that the Examiner has not established a reasonable basis for the alleged “conclusory statements” and has not provided any factual evidence.  The Examiner respectfully disagrees.  The Examiner has extensively described why the specification does not show possession of the invention by pointing out where in the specification Appellant describes this feature, establishing that Appellant has not described any steps/procedures for performing the claimed function, shown that other later published documents disclose detailed information on how the neural network is trained, and pointed out that no prior art has been uncovered which discloses training a neural network as claimed.
	
Rejection of claims 1-20 under 35 U.S.C. 112(a), Enablement
	On page 8 of their Appeal Brief, Appellant contends that the specification (in paragraphs 0033 and 0065) discloses the type of training data collected and used to train the neural network; and that the only thing missing from the specification is the conventional training methods of training a neural network.  Appellant contends, as per MPEP 2164.01, that which is known in the art is preferably omitted from the specification.  The Examiner respectfully disagrees.  While that which is known in the art should preferably be omitted from a specification, the Examiner disagrees that the training of a neural network using simulated images from an urban driving simulator to “predict an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene” is known in the art.  The Examiner has shown that no prior art has been uncovered that teaches training a neural network to perform the claimed functions of “predicting an intermediate image based…on portions of two or more views”.  Furthermore, as noted above, the training of a neural network to perform such a function appears to involve a very specific training operation, as evidence by Appellant’s own later published academic paper directed towards this invention.  This document titled “Video Stitching for Linear Camera Arrays”, cited by the Examiner in the PTO-892 of July 14, 2021, includes a whole section dedicated to how the neural network is trained.  See Section 3.3 which provides a very specific discussion on how the training dataset is captured and how the pushbroom interpolation network is trained by optimizing loss functions including: (1) content loss, (2) perceptual loss, and (3) temporal warping loss – with a very specific way each of these are computed.  Appellant’s specification includes no such discussion.  
	On pages 8-9 of the Appeal Brief, Appellant contends that the Examiner based the level of one of ordinary skill in the art based on “personal opinion” without any factual evidence.  The Examiner respectfully disagrees.  Earlier discussion revolved around how the Examiner did not find any prior art that trained a neural network to carry out the claimed functions of predicting an intermediate image based, at least in part, on portions of two or more views of two or more images of an object or scene.  Thus, the Examiner resolving of the knowledge of one of ordinary skill in the art was based on the dearth of prior art showing the training of a neural network to perform such a function.
	On page 9 of the Appeal Brief, Appellant contends that the Examiner appears to “mix the requirement for enablement with that of written description” by discussing possession in the In re Wands factor of “Determining the Amount of Direction Provided by the Inventor”.  The Examiner respectfully disagrees.  The fact that the Examiner took into consideration possession and the amount of information provided by the inventor in consideration of one of the In re Wands factors does not mean that the Examiner is confusing the two.  In fact, the Examiner was using the discussion of the written description support as a factor in resolving the amount of direction provided by the Inventor.
	On page 9 of the Appeal Brief, Appellant seems to be arguing that they do not need to provide a working example.  The Examiner agrees.  However, the existence of working examples is one of the In re Wands factors that the Examiner must considering in a determination of lack of enablement.  The fact that the Examiner comments on the lack of a working example only means that the Examiner considered this factor in the lack of enablement determination.
	On page 9 of the Appeal Brief, Appellant cites MPEP § 2164.01(a) as reciting “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above [In re Wands] factors while ignoring one or more of the others”.  In fact, in the final rejection date July the Examiner considered a number of In re Wands factors, not just one.
	On pages 9-10 of the Appeal Brief, Appellant again argues that in the Examiner’s discussion of the “quantity of experimentation needed based on the disclosure” that the Examiner seems to be conflating the requirements of written description with enablement.  Again, the Examiner respectfully disagrees.  The Examiner was taking into consideration the amount of written description support when evaluating this particular In re Wands factor.  The fact that the Examiner considered the amount of written description support when evaluating the quantity of experimentation needed based on the disclosure does not mean the Examiner is conflating the two.  In fact, the Examiner must consider the amount of disclosure in the specification when evaluating this particular In re Wands factor.
	Furthermore, Appellant states that the training of a neural network to perform the claimed functions is routine.  Thus, the amount of experimentation is not undue if the experimentation is merely routine.  The Examiner respectfully disagrees that the training of a neural network to perform the claimed functions of “predicting an intermediate image based…on portions of two or more views”.  Furthermore, as noted above, the training of a neural network to perform such a function appears to involve a very specific training operation, as evidence by Appellant’s own later published academic paper directed towards this invention.  This document titled “Video Stitching for Linear Camera Arrays”, cited by the Examiner in the PTO-892 of July 14, 2021, includes a whole section dedicated to how the neural network is trained.  See Section 3.3 which provides a very specific discussion on how the training dataset is captured and how the pushbroom interpolation network is trained by optimizing loss functions including: (1) content loss, (2) perceptual loss, and (3) temporal warping loss – with a very specific way each of these are computed.  This provides strong support that the training of a neural network to perform these claimed functions requires undue experimentation based on the amount of disclosure provided by Appellant in their specification.  

Dependent claims 2-5, 7-15, and 17-20 35 U.S.C. 112(a)
	Appellant seems to be suggesting that the dependent claims should be objected to because, as per MPEP § 706.01, the issue is a problem of form as the claims are otherwise allowable.  The Examiner respectfully disagrees.  While this may be true for an independent claim rejected under 35 U.S.C. 102 and/or 103, this is not true for rejections under 35 U.S.C. 112.  Because the scope of the dependent claim is defined by the scope of the independent claim, if the independent claim is rejected under 112, it logically follows that the dependent claim also would contain the same issues under 112.  In other words, if the dependent claim was added to the independent claim, the issue causing the rejection under 35 U.S.C. 112 would not be overcome.
	Dependent claims 14 and 20 are argued similarly to the discussion above with respect to the discussion under 35 U.S.C. 112(a), written description and enablement.  Please see the discussion above.

Rejection of claim 19 under 35 U.S.C. 112(b)
	As per MPEP § 2181(II)(B), “for a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function”.  Claim 19 was rejected under 35 U.S.C. 112(b) for the specification failing to provide structural support for a claim limitation interpreted under 35 U.S.C. 112(f).  In particular, the Examiner interpreted both “flow estimation network” and “refinement network” as 35 U.S.C. 112(f) claim limitations.  Appellant appears to be arguing that the “flow estimation network” and “refinement network” have sufficient structural support in the specification.  The Examiner respectfully disagrees.  Firstly, Appellant contends structural support for the “flow estimation network” can be found in paragraphs 0028, 0029, 0047, 0053, and 0054.  Whereas structural support for the “refinement network” can be found in paragraphs 0033 and 0060.  The Examiner respectfully disagrees that these paragraphs show structural support for the “flow estimation network” and “refinement network”.  Paragraphs 0028 and 0033 merely discloses that the “flow estimation network” is “a collection of computing resources, physical and/or virtual”.  This is not a particular structure.  It is not clear what physical or virtual computer resources are.  Paragraphs 0029, 0047, 0053, 0054, and 0060 merely disclose the functions being carried out by the “flow estimation network” and “refinement network”, not any particular structure for them.  Appellant has not pointed out where a specific algorithm for both the “flow estimation network” and “refinement network” can be found.  Therefore, the claim limitations are indefinite.
	With respect to the Appellant’s assertion that the Examiner’s finding that “flow estimation” and “image refinement” do not connote any particular structure known in the art, Appellant seems to be arguing that the claim limitations should not be interpreted under 35 U.S.C. 112(f).  This argument appears to be drawn towards prong 3 of the “3-prong” analysis for interpreting a limitation under 35 U.S.C. 112(f).  See MPEP § 2181(I)(C).  Effectively, if the nonce word (“network”) is modified by a structural phrase, then the limitation should not be interpreted under 35 U.S.C. 112(f).  The Examiner maintains that the phrases “flow estimation” and “image refinement” are not structural phrases that would preclude the Examiner from an interpretation under 35 U.S.C. 112(f).  The specification does not provide description to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform the claimed function.  One of ordinary skill in the art could not readily envision a structure for a “flow estimation” and “image refinement”.  
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
Conferees:
/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696   

/LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.